Per Curiam.

Treating the pro se pleading as two distinct complaints, we consider, first, the complaint for a writ of procedendo. Such writ will be allowed to order a court of inferior jurisdiction to proceed to judgment in a given case. State, ex rel. Ratliff, v. Marshall (1972), 30 Ohio St. 2d 101, 102, 59 O.O. 2d 114, 115, 282 N.E. 2d 582, 584. However, complainant does not plead, and it does not appear, that he is a party to any action presently pending in the Court of Common Pleas of Clark County. Therefore, the complaint for writ of procedendo is denied.
Next, we consider the complaint for a writ of habeas corpus. It has long been established that a writ of habeas corpus will not be allowed when a prisoner is held by virtue of. the judgment of the court of record that had jurisdiction to render that judgment. R.C. 2725.05; In re Burson (1949), 152 Ohio St. 375, 40 O.O. 391, 89 N.E. 2d 651, paragraph four of the syllabus; Stahl v. Shoemaker (1977), 50 Ohio St. 2d 351, 353, 4 O.O. 3d 485, 487, 364 N.E. 2d 286, 287.
Complainant makes three distinct claims. First, he claims that his judgment of conviction is “void” because his guilty plea was unknowingly, involuntarily, and unintelligently entered. Second, he claims that his judgment of conviction is “void” because all the court officers involved in the prosecution participated in a ' “fraud and conspiracy.” Finally, he claims that the Ohio Parole Board’s decision to deny his parole was “unlawful, arbitrary, and unreasonable.” As none of these claims challenges the jurisdiction of the sentencing court, the complaint for writ of habeas corpus must be denied.

Writs denied.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.